Citation Nr: 1134226	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967, from January 1968 to January 1971, and from December 1977 to October 1993.  He received the Combat Infantryman Badge for his combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the disability rating for the Veteran's PTSD from 10 percent to 30 percent, effective December 16, 2004, the date the claim for an increased rating was received by VA.

The Board notes that the Veteran has three separate temporary total (100 percent) ratings for his PTSD due to hospitalization for the disability for over 21 days.

When the case was last before the Board in August 2010 it was remanded for additional development.  It has been returned to the Board for further appellate consideration.  

The Board notes that in September 2010, the Veteran submitted a statement from his wife as well as a statement indicating that he was receiving Social Security Administration benefits.  He also indicated that upon receiving a letter from VA in September 2010 he went to a VA Medical Center and "lost it."  He indicated further that he was then seen by a counselor.  He also submitted a form stating that he had submitted all evidence and information and would like to have his claim decided as soon as possible.  The Board has reviewed this additional evidence and finds the letter from the Veteran's spouse to be cumulative of the evidence of record.  Additionally, the record already reflects that the Veteran's Social Security Administration records are in the claims file.  Finally, the fact that the Veteran was seen by a counselor at a VA Medical Center in September 2010 is also cumulative of the evidence already of record, as the Veteran has been an ongoing patient at several VA Medical Centers during the course of the claim.  The Veteran has not alleged a worsening of his PTSD since the most recent VA examination, which was conducted in November 2010.  Thus, the Board is satisfied that no additional development is warranted and that it may proceed with the appeal.


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be manifested by such symptoms as depression, nightmares, avoidance of activities and people, diminished interest, or participation in significant activities, feelings of detachment from others, irritability, difficulty concentrating, memory impairment, disturbances of motivation and mood, blunted affect and GAF scores ranging from 50 to 55.  The Veteran's PTSD demonstrates occupational and social impairment with reduced reliability and productivity, but does not demonstrate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 50 percent but no higher for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2005 and September 2010, the RO and the Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the September 2010 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the AMC in April 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, private medical evidence, and records associated with a Social Security Administration disability determination.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran, his spouse and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2010 remand.  Specifically, the August 2010 Board remand instructed the RO to issue a corrective notice in compliance with Dingess, supra.  The RO was also instructed to provide the Veteran a VA examination of his service-connected PTSD to determine the severity of the disability.  The Board finds that the November 2010 VA examination report substantially complies with the Board's August 2010 remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to a 50 percent rating or higher for his PTSD.  Initially, the Board notes that service connection was originally granted with a 10 percent rating effective November 5, 1993.  In December 2004, the Veteran filed the instant claim for an increased rating for his PTSD.  In the October+ 2005 rating decision on appeal, the RO granted an increased rating of 30 percent.  The Veteran appealed the 30 percent rating assigned.  Thereafter, he had hospitalizations for his PTSD and received a 100 percent temporary rating beginning on September 11, 2007.  The 30 percent rating remained in effect from November 1, 2007.  Thereafter, another 100 percent rating was assigned for another hospitalization, effective from April 17, 2008.  The 30 percent rating went back into effect beginning on June 1, 2008.  The last temporary total (100 percent) rating went into effect on October 30, 2008 and the current 30 percent rating went back into effect on January 1, 2009.

With respect to whether the Veteran is entitled to a rating in excess of 30 percent for the time periods in which he was not hospitalized, the record reflects that in April 2005 the Veteran underwent a VA examination.  The report of that examination notes that the Veteran endorsed bouts of depression, decreased mood, decreased sleep, decreased interested, energy, concentration and appetite.  He feels hopeless and has anhedonia that tends to occur two weeks at a time.  He denied suicidal and homicidal ideations during those periods.  He also has nightmares and flashbacks that occur primarily in spells.  He endorsed startle response, hyperarousal, difficulty concentrating, hypervigilance, mood swings, irritability, angry outbursts, feeling detached from others, difficulties when seeing or hearing about anything related to war, and difficulty recalling things about the war.  

Mental status examination revealed that he was alert and oriented.  He was appropriately dressed and was engaged with the interviewer.  His speech was low in volume but normal in rate.  His motor activity was positive for some mild psychomotor agitation, particularly when talking about Vietnam.  His mood, in talking about Vietnam, was depressed.  His affect was congruent.  His thought content was negative for suicidal ideation or homicidal ideation, or auditory or visual hallucinations.  His thought process was negative for looseness of association or flight of ideas.  He appeared to be logical and goal-directed.  His insight and judgment appeared fair.  The diagnoses were PTSD, chronic, and major depressive disorder, recurrent.  

A March 2005 SSA capacity assessment form notes that the Veteran was not significantly limited in his ability to remember locations and work-like procedures.  He was noted to be moderately limited in his ability to understand and remember detailed instructions.  He was described as markedly limited in his ability to maintain attention and concentration for extended periods of time and to work in coordination with others without being distracted by them.  

A June 2005 private psychological assessment notes that the Veteran was unemployed at present.  He was most recently employed at a cabinet shop as a line worker in June 2004.  He was employed at that job for six years.  He indicated that he was never fired from a position.  He indicated that he had auditory hallucinations and visual hallucinations in 1999.  As a result, he was admitted to the psychiatric unit at Caraway Hospital for one week and then he saw an outpatient psychiatrist for several months.  His symptoms have dramatically improved since then.  On current examination he was neatly dressed and fully oriented.  His affect was constricted.  His mood varied between dysphoric, anxious, and within normal limits.  Eye contact was inconsistent and his demeanor lacked confidence.  No gross maladaptive behavior was evident.  His short-term memory appeared to be intact as evidenced by his ability to identify details of events from the day prior to the interview.  His long term memory also appeared to be intact as evidenced by his recitation of history.  The diagnoses included PTSD in partial remission, depressive disorder moderate in partial remission, and history of psychotic disorder.  

A July 2005 psychiatric assessment from Dr. Vargas notes diagnoses of PTSD and depression.  It was noted that there were recurrent and intrusive recollections of a traumatic experience, which are a source of marked distress.  Mental status examination revealed that the Veteran was fully oriented.  Also noted was that his affect was constructed and his short term memory was intact.  

A January 2007 VA mental health progress note indicates that the Wellbutrin may have helped but that he feels little difference in his symptoms.  He continues to worry and feel anxious.  His sleep is good and he seldom has nightmares unless he has experienced a trigger during the day.  He recognized that he has general mistrust and suspiciousness.  His mental status examination reflected that he was casually groomed and cooperative.  Eye contact was good.  He had difficulty in being able to clearly define and describe his symptoms.  His speech was clear.  His thought processes were linear and associations were tight.  His mood was mildly depressed and his affect was slightly anxious.  There were no reports of delusions, hallucinations, or suicidal ideation.  The diagnoses were PTSD and depressive disorder not otherwise specified.  It was also noted that he had a rule out diagnosis of paranoid personality disorder.  His GAF score was listed as 50.

An April 2007 VA mental health note indicates that he has difficulty with his mood and problems dealing with stressful situations.  It was difficult to express himself and he has difficulty with trust.  He has some nights when sleep is more difficult.  He denied suicidal ideation.  Mental status examination revealed that he was causally groomed and cooperative.  Eye contact was good but the Veteran appeared slightly guarded.  Speech was clear and coherent.  Some difficulty was noted with word finding.  His mood was okay and his affect was restricted.  He did not report delusions, hallucinations, or suicidal ideation.  The diagnoses were PTSD, depression, and probable paranoid personality disorder.  His GAF score was noted to be 50.  

An October 2007 VA treatment record notes that the Veteran went to the PTSD program in Tuscaloosa and was there for several days.  However, he left because he was unhappy and did not feel he was getting what he needed.  He stated that the emphasis was on drugs and alcohol.  On examination he was casually groomed and cooperative.  Eye contact was good and interviewer rapport was improved.  He was not guarded or suspicious as before.  Speech was clear, relevant, coherent, and spontaneous.  His thought processes were linear and associations were tight.  His mood was depressed and his affect was slightly anxious.  Some paranoia was present but he denied hallucinations, suicidal ideation, or homicidal ideation.  His diagnoses were PTSD, depressive disorder, paranoid disorder, and rule out paranoid personality disorder.  His GAF score was noted to be 50.  

VA treatment records show participation in ongoing PTSD group therapy from October 2007 through May 2008.

A March 2008 VA treatment record notes that on mental status examination he had adequate grooming.  He made good eye contact and smiled readily.  He did not manifest any psychomotor agitation or retardation.  He described his mood as, "I'm doing fine."  His affect was broad-range and mood congruent.  His speech was articulate, spontaneous, and goal-directed.  It was of normal rate and rhythm.  His thought processes were linear and logical.  His thought content was appropriate.  He denied suicidal or homicidal ideation intent or plan.  There were no perceptual disturbances.  He was fully alert and oriented.  His attention and concentration were adequate.  His memory for immediate, recent, and remote was all intact.  Judgment and insight were noted to be good.  The diagnosis was PTSD.  His GAF score was noted to be 58.

An April 2008 VA PTSD initial assessment note indicates that the Veteran presented for evaluation for the six-week intensive PTSD treatment program.  He denied suicidal ideation.  His sleep varies, his energy is poor, and his concentration and appetitive are okay.  He feels that his life is worth living.  He has difficulty with crowds, depression, anhedonia, and hypervigilance.  He reported rarely having good days.  He endorsed nightmares about once a week, intrusive thoughts, sleep problems, and isolation.  It was noted that he participated in a residential program in September 2007.  Although the program was for 91 days, he asked to leave at the end of a month because he found the program too restrictive and too focused on alcohol and drug related issues.  

Mental status examination revealed appropriate personal hygiene and grooming, no psychomotor retardation or agitation and calm cooperative behavior.  His speech was articulate, spontaneous, and goal-directed.  His mood was described as fair.  His affect was congruent and normal range.  His thought processes were linear and logical.  His thought content was appropriate.  He denied any suicidal or homicidal ideations, intent, or plan.  He displayed no perceptual disturbances.  His cognition was full and he was completely oriented.  His attention span/concentration was adequate.  His memory was intact and his judgment and insight were adequate.  His diagnosis was PTSD and his GAF score was noted to be 58.

The November 2008 VA examination report reflects that the Veteran feels anxious, shaky, and often depressed.  He takes medication that includes an anti-psychotic and an anti-depressant.  His appetite is poor and he has occasional crying spells.  He does not have suicidal ideation, intent, or plan.  He is not violent.  The Veteran also has symptoms of irritability and outbursts of anger, hypervigilance, and exaggerated startle response.  He said that he gets "pretty paranoid" and does not trust people. The examiner noted that the Veteran ". . .is moderately/severely impaired with regard to psychosocial functioning."  The examiner stated that the Veteran does not have total occupational and social impairment due to PTSD, nor does he have deficiencies in judgment, thinking, family relations, work, mood, and/or school. However, the examiner stated that the Veteran has reduced reliability and productivity due to PTSD symptoms.  His GAF score was noted to be 50.  He was fully oriented and his thought process was unremarkable.  There was paranoid ideation in his thought content.  There were no obsessive/ritualistic behavior, inappropriate behavior, persistent hallucinations, panic attacks, homicidal or suicidal thoughts.  Impulse control was noted to be fair and ability to maintain minimum personal hygiene was noted to be intact.  The Veteran has no problem with activities of daily living.  It was noted that remote and immediate memory was normal.  Recent memory was noted to be mildly impaired.  

A January 2009 VA neuropsychological evaluation consult report notes the Veteran's complaints of difficulty with memory.  He was referred from the PTSD program to rule out dementia.  On examination he was fully alert and oriented to person, place, and time.  There was no evidence of psychomotor retardation, agitation, or tremor.  Speech was slightly slurred but normal in prosody and volume.  Thoughts were logical and coherent with no evidence of hallucinations or delusions.  Recent and remote memory was grossly intact for autobiographical information.  His affect was blunted and his mood was mildly depressed.  Insight and judgment were good.  The testing results showed nothing to indicate a degenerative dementia.  He was encouraged to continue working with his psychiatric care providers to manage his medications and address his mood and paranoia issues, which appear to be primary contributors to his cognitive inefficiency.  

A March 2009 VA individual PTSD therapy note indicated that the Veteran noticed an improvement in his mood, behavior, and thought pattern having starting his new psychotropic medication.  He also noticed a decrease in his nightmares.  Further, he is sleeping better and he is less paranoid.  On examination he was oriented, alert, logical, talkative, appropriately responsive, neat, clean, cooperative and optimistic.  He denied homicidal and suicidal ideation, as well as auditory and visual hallucinations.  The diagnoses were PTSD and major depressive disorder.  

The report of a November 2010 VA examination notes that the Veteran takes anti-psychotic and anti-depressant medication.  His friend recently committed suicide, which resulted in increased depression.  The Veteran has been married for about 41 years, which he described as a "not good" marriage.  He described himself as being a loner.  He used to hunt and fish but he hurt his back.  He fished once in six months and spends most of his days sitting on the back porch.  He has no history of suicide attempts or violence/assaultiveness.  The examiner opined that his current psychosocial functional status reflects moderate impairment.  On examination he was clean and neatly groomed.  His psychomotor activity and speech were unremarkable.  His speech was described as spontaneous, hesitant, soft, or whispered.  He was cooperative and had an appropriate affect.  His mood was tired and his attention was intact.  He reported problems with concentration.  His thought process was unremarkable and his thought content had paranoid ideation.  He had no delusions and his judgment was intact.  He complained of sleep impairment and nightmares four times a week.  He has auditory hallucinations which are not persistent.  There is no inappropriate behavior or obsessive ritualistic behavior.  There are no panic attacks and his impulse control is fair.  There are no episodes of violence.  He is able to maintain minimum personal hygiene and there are no problems with activities of daily living.  His remote and recent memory was severely impaired and his immediate memory was normal.  The examiner opined that the PTSD symptoms are moderate to severe and occur on a daily basis.  The examiner also noted that the diagnoses are PTSD and depressive disorder.  The depressive disorder appears to be secondary to PTSD and exacerbated by the recent suicide of the Veteran's friend.  His GAF score was noted to be 55.

The examiner opined that the Veteran does not appear to meet the criteria for paranoid personality disorder.  The paranoia exhibited by the Veteran during the evaluation appeared to the examiner to be consistent with PTSD symptom presentation.  The examiner also noted that the Veteran has never been formally diagnosed with paranoid personality disorder.  It appears that the diagnosis was considered but was not definitive.  The Veteran does have depressive disorder due to his PTSD and his GAF score represents moderate impairment.  The Veteran does not work, and has not worked since 2004 due to a back injury and not due to PTSD symptoms.  There is not total occupational and social impairment due to PTSD signs and symptoms.  The examiner also opined that there are no deficiencies in most areas due to PTSD signs and symptoms (such as judgment, thinking, family relations, work, mood or school).  The examiner opined that there is reduced reliability and productivity due to PTSD symptoms.

Based upon review of the evidence of record, the Board finds that the Veteran's PTSD warrants a higher, 50 percent rating.  In this regard, both the November 2008 VA examiner and the November 2010 VA examiner indicated that the Veteran exhibits reduced reliability and productivity due to his PTSD symptoms.  Moreover, the evidence reflects that he has memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  His affect has been blunted and restricted, and his overall disability picture reflects auditory hallucinations and paranoid thought content.  In sum, the Board finds that the criteria for a 50 percent rating are warranted. 

However, a rating in excess of 50 percent is not warranted.  In this regard, there is no evidence of any suicidal ideation at any time.  Instead, the record reflects that suicidal ideation is not endorsed.  Additionally, the Veteran does not display obsessional rituals that interfere with routine activities.  Instead, this too has been consistently denied on mental status examinations.  There is also no evidence of intermittently illogical, obscure, or irrelevant speech.  Notably, the Veteran's speech has generally been articulate, spontaneous, and goal-directed.  Moreover, impulse control has consistently been described as fair and there have been no episodes of violence or assaultiveness.  The Veteran has always been fully oriented and able to maintain personal hygiene.  

With regard to the criteria for a 100 percent rating, there is no evidence of persistent delusions or hallucinations.  While the Veteran displays some paranoid ideation and paranoid thought content, the examiners have specifically stated that such delusions are not persistent.  He has never displayed grossly inappropriate behavior or persistence of hurting self or others.  The VA examination reports specifically reflect that the Veteran has been found not to have displayed these characteristics.  Moreover, the Veteran's memory may be severely impaired for remote and recent memory; however, he has never lost any memory of names of close relatives, his own occupation, or his own name.  Clearly, the examination reports and outpatient treatment records show that he was consistently fully oriented and he did not display such severe loss of memory as is contemplated under these criteria.  Finally, as stated above, the Veteran has always maintained minimum personal hygiene.

Although the Veteran has described himself as a loner and he may display difficulty in adapting to stressful circumstances including work or a worklike setting, the overall disability picture does not reflect such severity as to warrant a 70 percent rating or a 100 percent rating.  The Veteran's GAF score has hovered around 55, representing moderate impairment.  He has never alleged that he cannot work due to his PTSD, and the evidence does not reflect such severity of the PTSD signs and symptoms.  Moreover, the November 2008 and 2010 VA examiners both opined that the Veteran's occupational and social impairment due to his PTSD does not rise to the level of "deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood" or "total occupational and social impairment."  Specifically, both VA examiners denied that such was the case with this Veteran.  Consequently, a 50 percent rating is warranted; however, a rating in excess of 50 percent is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's PTSD.  The Veteran's discrete manifestations of the service-connected disability are clearly productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  



ORDER

A 50 percent rating, but no higher, for PTSD, is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


